Order entered August 11, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00134-CR

                   CHRISTOPHER A. GERLICH, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 4
                            Collin County, Texas
                    Trial Court Cause No. 004-82738-2019

                                      ORDER

      The reporter’s record was initially due on March 3, 2020. The Court granted

three requests for extensions of time, making it due on July 17, 2020. To date, the

reporter’s record has not been filed and we have had no further communication

from court reporter Denise Condran.

       We ORDER the reporter’s record filed by August 21, 2020. We caution

Ms. Condran that the failure to file the reporter’s record by that date will result in
the Court taking whatever remedies it has to ensure the record is filed and that this

appeal proceeds in a more timely manner.

      We DIRECT the Clerk to send copies of this order to the Honorable David

Rippel, Presiding Judge, County Court at Law No. 4; Denise Condran, official

court reporter, County Court at Law No. 4; and counsel for all parties.



                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE